This is an appeal from an order denying, after a hearing, a motion for a writ of error eoram nobis. The defendant contends that he was never moved to the County Jail but rather continued in confinement at the vocational school in West Coxsackie and that he was not properly represented by counsel. The record discloses that at the time of the incident leading to the indictment, the defendant was confined to Hew York State Yoeational Institution at West Coxsackie; that as a result of the indictment he was arraigned and instead of being sent to the County Jail, he was returned to the institution where he was serving time, as the result of which he was coerced into entering a plea of guilty. It further appears that the correctional institution is located in Greene County, -where the crime is alleged to have been committed, and while it may be unusual, there is nothing about the circumstances in the matter now before us to in any way substantiate the charge of coercion, even if it might properly be made the subject of eoram nobis. As to proper representation by counsel, the counsel who represented him at the time of the entering of his plea appeared voluntarily and testified at the hearing on his application for coram nobis. The record is void of any convincing evidence that the defendant’s rights were not protected. Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ.